UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: April 13, 2007 WGNB CORP. (Exact name of registrant as specified in its charter) GEORGIA 000-30805 58-1640130 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 201 Maple Street P.O. Box 280 Carrollton, Georgia 30117 (Address of Principal Executive Offices) (770) 832-3557 (Registrant's telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 13, 2007, WGNB Corp. (the “Company”) issued a press release describing selected financial results of the Company for the quarterly period ended March 31, 2007.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (c) Exhibits 99.1 Press Release dated April 13, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WGNB CORP. Date: April 13, 2007 By: /s/Steven J. Haack Steven J. Haack Treasurer (Principal Financial Officer)
